Citation Nr: 0933284	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
November 1992 and had reserve service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for PTSD.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran appeared at 
a hearing before the undersigned on April 8, 2009 and a copy 
of the transcript is of record.  Subsequent to the April 8, 
2009 hearing, the Veteran submitted evidence and a written 
waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c) (2008). 


FINDING OF FACT

The evidentiary record does not support a diagnosis of PTSD 
related to the Veteran's active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. 
§ 3.303 (2008).  The Veteran will be presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 C.F.R. § 3.304(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 



II. Analysis

At the outset, the Board notes that the Veteran does not 
contend, nor does the evidence show, that he engaged in 
combat with the enemy.  Indeed, the Veteran has peacetime and 
wartime service and received the following medals: Army 
Achievement Medal, National Defense Service Medal, Overseas 
Service Ribbon, Army Service Ribbon, M16 Rifle Sharpshooter, 
Hand Grenade (Expert) and Army Lapel Button.  See DD Form 
214.  Nonetheless, the evidence fails to suggest combat 
activity.

Rather, the Veteran contends that he witnessed a Sergeant 
kill a Lieutenant and then witnessed the Sergeant commit 
suicide.  He asserts that this in-service incident has caused 
him emotional pain and reduced functioning.  Thus, he is 
entitled to service connection for PTSD.

Because the Veteran did not engage in combat with the enemy, 
independent competent and credible evidence is required to 
corroborate his testimony.  That is, the Veteran's service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

A Criminal Investigative Division (CID) report of 
investigation conducted in September 1991 and dated in 
October 1991 is of record.  This report confirms the homicide 
and suicide occurring where the Veteran was stationed in June 
1991.  However, the report also contains a list of 33 
witnesses who witnessed the murder/suicide.  The Veteran's 
name was not present.  The Veteran's service personnel 
records also do not reference the Veteran's observation of 
the event.

A review of the Veteran's service treatment records fail to 
confirm that the Veteran witnessed the in-service incident 
and experienced any residuals, too.  On enlistment in March 
1989, the Veteran reported no depression, nervous trouble or 
anxiety and no psychiatric problems.  In fact, throughout the 
Veteran's service, there is no record of depression, anxiety 
or excessive worry.  In October 1992, the Veteran signed a 
waiver indicating that he did not wish to receive a 
separation examination.  An examiner signed the bottom 
indicating that he reviewed the medical records and there was 
no significant change since the Veteran's last physical 
examination.  

The post service evidence fails to corroborate the Veteran's 
version of events as well.  In this regard, the Board 
reiterates that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  Cohen and Moreau, both supra.  Although the 
Veteran's in-service stressor regarding the murder and 
suicide has been verified, there is no evidence that the 
Veteran witnessed the event.  Again, a list of 33 witnesses 
does not contain the name of the Veteran.  There is no 
independent evidence to support the Veteran's contention that 
he was one of the witnesses to the murder and suicide.  No 
buddy statements are of record, and more importantly, the 
Veteran's version of the events differs from the CID's 
version of the events.  Compare the Veteran's statements 
dated in July 20, 2007 versus the CID investigative report, 
conducted in September 1991, dated in October 1991.  

Furthermore, the Board has reviewed the medical and personnel 
records from service with a view toward behavioral changes or 
other evidence that might suggest the occurrence of stressor-
related events.  The Board finds that this evidence too is 
not in favor of the Veteran's version of the facts.  There is 
no evidence to support the Veteran's assertions that he 
witnessed the murder/suicide in service.  The Board further 
notes that the Veteran did not make mention of his alleged 
stressor until 2003, over 10 years after active duty service 
and reservist duty.  There are no statements from other 
service members who recall seeing the Veteran at the time of 
the murder either.

At this time, the Board acknowledges the holding in Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002).  In Pentecost, 
the Court held that a veteran's presence with his unit at 
time of confirmed attacks corroborates the veteran's 
contentions that he personally experienced them.  Even when 
applying the holding of Pentecost in this case, the Veteran's 
claim still fails as the probative and persuasive evidence of 
record fails to show a current diagnosis of PTSD related to 
the in-service incident.  In fact, the post service clinical 
data attributes the Veteran's difficulties to substance and 
alcohol abuse, sustaining a gunshot and a stab wound at 
different times, homelessness, and other post service events 
and activities.

VA medical reports show that the Veteran has a history of 
poly-substance abuse, poor impulse control and has engaged in 
multiple conflicts with others.  The records also indicate 
that he attempted suicide and was suicidal on several 
occasions beginning in 2003.  The Veteran first used cocaine 
at the age of 18 and tried crack in 1990.  The Veteran was 
diagnosed with PTSD in August 2003.  The examiner noted that 
the Veteran "endorsed symptoms of PTSD related to a 
traumatic event."  The records then reflect that the Veteran 
attended a PTSD program at a VA Medical Center (VAMC) in 
September 2005.  

December 2006 treatment records show a diagnosis of PTSD, 
generalized anxiety disorder and poly-substance dependence.  
Treatment records from October 2007 show diagnoses of 
depression, poly-substance abuse and personality disorder.  
The Veteran reported emotional abuse in the military and the 
examiner noted in the Veteran's psychological history a 
diagnosis of PTSD, but did not provide him with a current 
diagnosis of PTSD.  The examiner noted that the Veteran had a 
history of drinking, marijuana use, cocaine, morphine and 
attempted suicide.  

A February 2008 discharge summary from another VAMC indicates 
a diagnosis of Axis 1 poly-substance abuse.  There is no 
diagnosis of PTSD.  In September 2008, the Veteran was 
arrested for burglary, theft and assault.  

The Veteran received a VA examination in December 2008.  The 
examiner reviewed the case file and interviewed the Veteran.  
The Veteran indicated that he has been receiving treatment 
for his mental health issues since 2003.  He reported being 
sexually assaulted when he was 12 by two of his sister's 
female friends.  During service the Veteran reported that 
cocaine use showed up on urinalysis and he was demoted a 
rank.  The Veteran reported his stressor as witnessing the 
Sergeant murder a Lieutenant and then kill himself.  The 
examiner noted that the Veteran's test results were somewhat 
inconsistent as he over responded on the trauma symptom 
inventory.  The examiner stated that the Veteran has a long 
history of asserting that he has PTSD without providing clear 
and convincing evidence that he meets the Diagnostic 
criteria.  The examiner concluded that given the Veteran's 
long history of substance dependence, it was not possible to 
determine what the precipitating elements may be for his 
anxiety and mood symptoms.  The Veteran did not meet the DSM-
IV criteria for a diagnosis of PTSD and instead the examiner 
rendered a diagnosis of poly-substance abuse dependence.  

The Veteran presented for anxiety in June 2008 and the 
examiner provided a diagnosis of PTSD, pending a finding that 
he was not malingering due to drug seeking behavior.  

In this case, the Board is cognizant of the Veteran's service 
to this country.  He earned many service medals and served in 
the reserves.  The lay statements from the Veteran's family 
are also acknowledged.  The Veteran's family members contend 
the Veteran changed when he returned from service and was 
anxious and depressed.  The Veteran's former wife stated that 
she noted changes in the Veteran beginning in 1992, when he 
returned from service.  

However, even if the Board concedes that the Veteran 
witnessed the in-service murder/suicide, the current medical 
evidence does not show a current diagnosis of PTSD or 
alternatively, if PTSD is present, there is no medical 
opinion linking the Veteran's PTSD to service.  While one 
examiner linked the Veteran's PTSD with a traumatic event, 
the event was not specified and was not definitively linked 
with service.  As detailed above, the Veteran has a plethora 
of post service traumatic events and abusive behavior.  
Finally, the 2008 VA examiner links the Veteran's 
symptomatology with poly-substance abuse and states that any 
connection to service would be speculative due to the 
Veteran's excessive history of substance abuse.  

Under the circumstances presented in the case, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD, and 
therefore the claim for service connection for PTSD must be 
denied.  The benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


III.   Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in February 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection and included 
information about verification of in-service stressors 
regarding PTSD.  The Veteran was also sent a PTSD 
questionnaire in July 2003.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran  was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a May 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced in this regard.  As discussed in detail above, a 
preponderance of the evidence is against the claim for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


